Name: Commission Regulation (EEC) No 1982/90 of 11 July 1990 reintroducing the levying of the customs duties applicable to tableware falling under CN code 6912 00 50 originating in Brazil to which the preferential arrangements of Council Regulation (EEC) No 3896/89 apply
 Type: Regulation
 Subject Matter: tariff policy;  miscellaneous industries
 Date Published: nan

 12. 7 . 90 Official Journal of the European Communities No L 179/ 19 COMMISSION REGULATION (EEC) No 1982/90 of 11 July 1990 reintroducing the levying of the customs duties applicable to tableware falling under CN code 6912 00 50 originating in Brazil to which the preferential arrangements of Council Regulation (EEC) No 3896/89 apply Whereas, in the case of tablewear falling under CN code 6912 00 50 originating in Brazil, the individual ceiling amounts to ECU 1 050 000 ; whereas that ceiling was reached on 8 June 1990, by charges of imports into the Community of the products in question originating in Brazil, whereas it is appropriate to reintroduce the levying of customs duties for the products in question with regard to Brazil, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3896/89 of 18 December 1989 applying generalized tariff prefe ­ rences for 1990 in respect of certain industrial products originating in developing countries ('), and in particular Article 9 thereof, HAS ADOPTED THIS REGULATION : Whereas, in pursuance of Articles 1 and 6 of Regulation (EEC) No 3896/89, suspension of customs duties is accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; Whereas Article 7 of that Regulation provides that the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be reintroduced as soon as the individual ceilings in ques ­ tion are reached at Community level ; Article 1 As from 15 July 1990, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3896/89, shall be reintroduced on imports into the Community of the following products, originating in Brazil : Order No CN code Description 10.0740 6912 00 50 Ceramic tableware, kitchenware, other household articles and toilet articles, of earthenware of fine pottery Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 July 1990. For the Commission Christians SCRIVENER Member of the Commission (') OJ No L 383, 30. 12. 1989, p. 1 .